DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [44] recites “the first treatment region (120), relatively thin yarns (L2), second treatment region (130), and relatively thick yarns (L1) with respect to Figure 3; however, no portion of Figure 3 contains reference numerals 120, L2, 130, L1.  
Paragraph [49] recites “second fixing member (174)”; however no reference numeral 174 is shown in the figures.  It is assumed that 174 should be 171.
Paragraph [53] recites “the base member (110)” with respect to Figure 4; however there is no base member with reference numeral 110 in Figure 4.  The base member is reference numeral 210.
Appropriate correction is required.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Figures 2-7 (wrist/hand mounted false lash treatment tray having first and second surfaces of differing surface roughnesses)
Species B: Figure 8 (false lash treatment tray having first and second surfaces of differing surface roughnesses, non-wrist mounted, and having a plurality of removable troughs/containers for storing adhesive)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there does not appear to be a generic linking claim.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of a tray having two surfaces, wherein the two surfaces have differing roughnesses, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Plassmeyer (US2010/0089793) or Kelson (US2016/0106172).  Plassmeyer discloses a tray (410, Figure 4), fully capable of being use for false lashes, comprising first and second surfaces (440E, 440U), wherein the first and second surfaces have differing surface roughnesses (refer to Paragraph [0046] which states the first and second surfaces can be formed of different materials, wherein different materials will inherently have different surface roughnesses) and each surface has irregularities in the form of a hole (442) used as a gripping feature.  Kelson also discloses a tray (150) comprising a first surface (152 and/or exposed portion of 160 surrounding 162) and a second surface (162), wherein the first and second surfaces have differing surface roughnesses (refer to Paragraph [0033] which states that the first surface is smooth; refer to Paragraph [0039] which states that the second surface may comprise hook and loop fasteners, etc. thereby providing a surface that is not “smooth”; additionally refer to Figures 5A-5B, 5E-5F which show the first surface being smooth and the second surface having a texture/roughened surface).  The first surface further comprises irregularities in the form of support structures, 158, as best shown in Figures 5A-5B, and 5D-5E.  The second surface comprises “any variety of…fasteners” including clips, snaps, hooks, etc. (refer to Paragraph [0039]), wherein providing a plurality of fasteners on the second surface will form surface irregularities.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799